Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FEDERAL INSURANCE COMPANY Endorsement No.: 14 Bond Number: 80821565 NAME OF ASSURED: DREYFUS FOUNDERS FUNDS, INC. DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on December 21, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 3, 2008 /s/ Robert Hamburger ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 15 Bond Number: 80821565 NAME OF ASSURED: DREYFUS FOUNDERS FUNDS, INC. NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Dreyfus Founders Funds, Inc. Dreyfus Founders Balanced Fund Dreyfus Founders Discovery Fund Dreyfus Founders Equity Growth Fund Dreyfus Founders Mid-Cap Growth Fund Dreyfus Founders Passport Fund Dreyfus Founders Worldwide Growth Fund Dreyfus Premier International Equity Fund This Endorsement applies to loss discovered after 12:01 a.m. on December 21, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 3, 2008 /s/ Robert Hamburger ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 1 FEDERAL INSURANCE COMPANY Endorsement No.: 16 Bond Number: 80821565 NAME OF ASSURED: DREYFUS FOUNDERS FUNDS, INC. DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 15 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on December 21, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January11, 2008 /s/ Robert Hamburger ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 17 Bond Number: 80821565 NAME OF ASSURED: DREYFUS FOUNDERS FUNDS, INC. NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Dreyfus Founders Funds, Inc. Dreyfus Founders Balanced Fund Dreyfus Founders Discovery Fund Dreyfus Founders Equity Growth Fund Dreyfus Founders Mid-Cap Growth Fund Dreyfus Founders Passport Fund Dreyfus Founders Worldwide Growth Fund This Endorsement applies to loss discovered after 12:01 a.m. on December 21, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 11, 2008 /s/ Robert Hamburger ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 1
